Citation Nr: 0820463	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

Whether new and material evidence had been received to reopen 
the claim of service connection for an innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and, if so, entitlement to service connection 
for an innocently acquired psychiatric disorder, to include 
PTSD.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
determined that new and material evidence had not been 
received to reopen the veteran's claim of service connection 
for PTSD.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The reopened claim of service connection for an innocently 
acquired psychiatric disorder, to include PTSD, is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD was 
denied in a May 2001 rating decision, the veteran did not 
file a timely Notice of Disagreement.  

2.  The evidence added to the record since the May 2001 
rating decision is not cumulative or redundant of evidence 
previously on file and raises a reasonable possibility of 
substantiating the veteran's claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

The veteran submitted a claim of service connection for PTSD 
in June 2000.  The RO issued a rating decision in May 2001 
that denied service connection for PTSD.  The veteran did not 
file a timely Notice of Disagreement.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claim for service 
connection for PTSD in July 2003.  The Board notes that the 
March 2005 Statement of the Case (SOC) had recharacterized 
the issue to be service connection for an acquired 
psychiatric disorder, to include PTSD.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence recently associated with the file 
consists of but is not limited to the veteran's testimony, 
his statement of claimed stressors and VA treatment notes.  

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  
The Board also finds that the newly submitted evidence is 
material since he has now given detailed stressor information 
and testified to the continuity of symptomatology and the 
manifestation of his psychiatric disorders.  He reports being 
nervous following his return from the Republic of Vietnam and 
receiving treatment shortly after leaving service. 

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder, to include PTSD.  



ORDER

As new and material evidence to reopen the claim of service 
connection for an innocently acquired psychiatric disorder to 
include PTSD has been received, the appeal to this extent is 
allowed, subject to further development as discussed 
hereinbelow.  



REMAND

The Board notes that, during the pendency of the appeal, the 
veteran asserted that his diagnosed psychiatric disorders 
were early manifestations of PTSD.  He also testified that he 
was diagnosed with PTSD, but a careful review of the record 
reveals no diagnosis of PTSD.  

The veteran is shown to have served in the Republic of 
Vietnam from December 2, 1969 to October 27 1970.  During his 
recent hearing, he testified about receiving treatment in 
1975 for manifestations related to PTSD.  In a written 
statement, he noted having seen a Dr. Clark at VA for 
"stress" in 1970 and using "street drugs" from October 
1970 to 1972.  

Therefore, the Board finds that a VA psychiatric examination 
is needed to determine the nature and likely etiology of any 
claimed innocently acquired psychiatric disorder, to include 
PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

In addition, the Board finds that, if the veteran is 
diagnosed with PTSD, the RO must take steps for the 
development of stressor verification.  In a May 2005 
statement, the veteran asserted that, when he was assigned to 
the 212th Military Police Sentry Dog Unit in December 1969, 
his base was under attack and he had to sit there with an 
unloaded M-16 rifle and listen to the whistle of AK-47 fire 
and mortar fire.  Also, he had to transport Vietnamese 
civilians and was taken off duty for a few days after 
threatening an elderly woman with a gun.  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this reopened claim of service connection is 
hereby REMANDED to the RO for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should undertake all indicated 
action to attempt to corroborate any 
potentially verifiable stressor event, to 
include the incident when he reports his 
base was attacked while serving with the 
212th Military Police Sentry Dog Unit in 
December 1969.  

4.  The veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of any claimed 
innocently acquired psychiatric disorder, 
to include PTSD.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from an 
innocently acquired psychiatric 
disability, to include PTSD, due to any 
event or incident of his period of active 
service.  If PTSD is diagnosed, the 
examiner should identify any specific 
stressor that supports the diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


